Citation Nr: 0506104	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-08 469	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC).



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel






INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.  The veteran died in February 1991.  The claimant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) following a December 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The claimant's case was remanded for additional 
development in July 2004.  It is again before the Board for 
review.


FINDINGS OF FACT

1.  The RO denied a claim of entitlement to DIC by way of a 
decision dated in December 1999.  Notice of the December 1999 
decision was provided to the claimant that same month.

2.  The claimant's notice of disagreement was received in May 
2000.  A statement of the case was issued in June 2002.

3.  A substantive appeal was submitted by a party that had no 
authority to act on behalf of the claimant in June 2002.  

4.  A timely appeal was not received from the claimant.


CONCLUSION OF LAW

An appeal of a December 1999 decision that denied entitlement 
to DIC was not timely filed; the Board therefore lacks 
jurisdiction to consider this issue.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The claimant submitted a claim for entitlement to benefits 
related to the veteran's death in November 1999.  The 
claimant indicated on the VA Form 21-534, submitted as her 
claim, that it was unknown if the veteran's death was due to 
service.  At that time she used the services of a State of 
Oklahoma veterans service officer to assist her.

The RO wrote to the claimant regarding her claim in December 
1999.  The letter of notification advised the claimant that 
she was granted entitlement to pension benefits.  She was 
further advised that the veteran's death was not related to a 
service-connected disease or injury.

She submitted her notice of disagreement (NOD) in May 2000.  
She specifically challenged the RO's statement that the 
veteran's death was not caused by injury or disease incurred 
in service.  She stated that the veteran's leukemia, and the 
cause of his death, was directly due to his exposure to Agent 
Orange while he was in service.  She said that she was 
entitled to DIC.  She asked that her submission be considered 
as her request for an appeal to the Board.

In May 2000, attorney Polly Murphy submitted a letter to the 
RO, designating her as the claimant's representative in 
regard to her pending claim.

The RO wrote to the claimant in June 2000.  The RO informed 
the claimant that they could not accept her NOD because her 
original claim did not indicate that she was claiming death 
benefits.  Specifically, she did not indicate her intentions 
in block 10 of VA Form 21-534.  She was informed that she 
could reapply for the benefits.

The RO acknowledged Ms. Murphy as the claimant's 
representative by way of a letter dated in June 2000.  

Ms. Murphy submitted additional argument and evidence in 
support of the claimant's claim in July 2000.  She argued 
that the RO had in fact denied the claimant's claim for DIC 
benefits and quoted specific language from the December 1999 
letter to that effect.  She also maintained that the claimant 
was not required to reapply for the benefits.

The RO wrote to the claimant in July 2000 and informed her 
that her application for benefits was incomplete.  The letter 
provided the requirements for what the claimant needed to 
show to establish a well-grounded claim and to establish 
entitlement to DIC benefits.  

The claimant responded to the RO's June 2000 letter in July 
2000.  She asked that the RO check block 10 on her VA 21-534 
[indicating that she was claiming that the veteran's death 
was connected to his service].  She also stated that she was 
claiming entitlement to service connection for the veteran's 
cause of death.

The veteran's attorney submitted additional evidence and 
argument that was received at the RO in July 2000.  She 
submitted additional argument in August 2000.

The RO again denied entitlement to DIC benefits by way of a 
rating decision dated in August 2000.  Notice of the rating 
action was provided that same month.  

Ms. Murphy submitted notice of her withdrawal as the 
claimant's representative in a letter dated September 25, 
2000.  The letter was date stamped as received by the RO in 
October 2000.  

The veteran's service medical records (SMRs) were received 
from the National Personnel Records Center in November 2000.

The RO wrote to the claimant in January 2001 and told her 
that they would reconsider her claim for DIC benefits.  She 
was informed that the reconsideration was based on a change 
in law.  Although it was not identified at the time, the 
change in law related to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) in November 2000.  

The RO responded to Ms. Murphy in February 2001.  The RO 
acknowledged that Ms. Murphy no longer represented the 
claimant.  The RO also sent a copy of their letter to the 
claimant.

The claimant responded to the RO's January 2001 letter in 
March 2001.  She provided a release form for several sources 
of treatment records.

The RO undertook additional development in the claim and 
corresponded with the claimant in 2001.  There is no 
indication that Ms. Murphy received a copy of any of the 
correspondence.

The RO again denied the claimant's claim by way of a rating 
decision dated in March 2002.  Notice of the rating action 
was provided that same month.

The RO issued a statement of the case (SOC) to the claimant.  
The letter of transmittal was dated June 4, 2002.  The SOC 
indicated that it was being issued based on the claimant's 
disagreement with the December 1999 decision.  There was a 
handwritten notation on one of the corners of the letter of 
transmittal that directed that a copy of the SOC should be 
sent to Ms. Murphy.  There is nothing of record to show that 
Ms. Murphy had again been appointed to represent the 
claimant.

Ms. Murphy later completed and signed a VA Form 9 that was 
submitted to the RO on behalf of the claimant as a 
substantive appeal in June 2002.  Ms. Murphy also submitted 
an election for a videoconference hearing, in lieu of a 
Travel Board hearing, on behalf of the claimant in August 
2002.

The claimant was scheduled for a videoconference hearing on 
April 7, 2003.  She was notified of the hearing date by way 
of a letter dated in March 2003.  Ms. Murphy was listed as 
receiving a copy of the notice.

In March 2003 Ms. Murphy submitted a statement wherein she 
noted that she had previously withdrawn her services as a 
representative for the claimant in a letter dated September 
25, 2000.  She said the letter was inadvertently not 
submitted to VA.  She said that her current statement served 
as a withdrawal of her services as a representative.  She 
said the claimant had been advised of her withdrawal.

Associated with the claims file is Report of Contact between 
an employee of the RO and the claimant.  The Report of 
Contact memorializes the claimant's request to cancel her 
April 7, 2003, hearing and to have it rescheduled for a later 
date.

The Board acted on the Report of Contact as a motion to have 
the hearing rescheduled.  The Board granted the motion in 
April 2003.

The claimant's hearing was rescheduled for July 1, 2003.  The 
claimant failed to appear for the hearing.

Ms. Murphy submitted another statement in June 2003.  She 
said it was in response to a letter to the claimant that 
rescheduled her requested hearing.  Ms. Murphy provided 
another copy of her notice of withdrawal as the claimant's 
representative.  She said that the claimant had not sought 
any other representation.

Associated with the claims file is an election by the 
claimant wherein she declined to appear at a videoconference 
hearing and elected to have a Travel Board hearing.  The 
election was dated in June 2003.

The claimant's case was forwarded to the Board without the 
requested hearing.  The Board remanded the case in February 
2004 to afford the claimant an opportunity to appear at her 
requested hearing.

The claimant was scheduled for her requested hearing in April 
2004.  She was notified of the hearing date by way of a 
letter dated in February 2004.

The claimant wrote to the RO in January 2004 to say that she 
no longer required pension benefits.  She submitted a second 
statement in February 2004.  The claimant returned a check 
that had been issued to her for her now declined pension 
benefits.  She made no reference to the pending claim for DIC 
benefits.

The claimant failed to report for her April 2004 hearing.

The Board remanded the claimant's case in July 2004.  The 
purpose of the remand was to have the RO review the claims 
file and determine if a timely filed appeal was submitted in 
regard to the issue of entitlement to DIC and to determine 
whether the claimant had reappointed Ms. Murphy as her 
representative before the June 2002 substantive appeal was 
filed.  The RO issued a supplemental statement of the case 
(SSOC) in November 2004.  The RO informed the claimant that a 
timely appeal was not submitted in her case.  Specifically, 
the RO found that Ms. Murphy had already withdrawn her 
services as the claimant's representative at the time Ms. 
Murphy submitted a VA Form 9 on behalf of the claimant in 
June 2002. 

II.  Analysis

In order to perfect an appeal, the claimant must file a NOD 
with a determination by the agency of original jurisdiction 
within one year from the date that the agency mails notice of 
its determination to her.  A substantive appeal must also be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case to the 
claimant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  Otherwise, that 
determination will become final.  38 C.F.R. §§ 20.202, 
20.203, 20.302 (2004).

Appellate review of an adverse decision of the RO is 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.302; Roy v. Brown, 5 Vet. App. 554 (1993).  A 
substantive appeal may be filed by an claimant personally, or 
by her representative if a proper Power of Attorney or 
declaration of representation, as applicable, is on record or 
accompanies the submission of the substantive appeal.  See 
38 C.F.R. § 20.301(a) (2004).  

In this case, the claimant submitted her claim for benefits 
in November 1999.  The RO granted pension benefits but held 
that the veteran's death was not related to service.  The 
claimant submitted a NOD in May 2000, on her own behalf, 
clearly disagreeing with that finding and alleging that the 
veteran's death was directly to due his exposure to Agent 
Orange in service.  The RO initially informed the claimant 
that they could not accept her submission as an NOD.

The claimant appointed Ms. Murphy as her representative in 
May 2000.  Ms. Murphy submitted argument to the RO that the 
claimant's NOD was valid.  

Ms. Murphy later withdrew her services as the representative 
for the claimant.  Her notice of withdrawal was received at 
the RO in October 2000.  The RO specifically wrote to Ms. 
Murphy in February 2001 and acknowledged her withdrawal as 
the representative.

The RO issued a SOC, based on the May 2000 NOD, in June 2002.  
The SOC traced the procedural history of the claim from the 
claimant's claim in November 1999, the denial in December 
1999, and receipt of the NOD in May 2000.  The transmittal 
letter advised the claimant that she would have to file a 
formal appeal if she wished to continue her appeal.  In that 
regard, the letter advised that the claimant read the 
instructions that came with the VA Form 9.  The letter 
further advised that the instructions would tell her what she 
needed to do and how much time she had if she wished to 
continue her appeal.  

The instructions attached to the 1998 version of VA Form 9, 
in use in June 2002 and to the present, advised a claimant, 
in pertinent part, that she had one year from the day the 
local VA office mailed notice of the decision being appealed, 
or 60 days from the day that the local VA office mailed a 
SOC.  The instructions added that the one that applied was 
the one that would give the claimant the most time.  (The 
time for filing can be extended in certain circumstances not 
applicable here, i.e. when additional pertinent evidence is 
received during the appeal period that requires issuance of a 
supplemental statement of the case.)

Thus, the claimant had 60 days from the date of transmittal 
of the June 2002 SOC to submit a substantive appeal.  The 
one-year period from the December 1999 notice had already 
expired.

Ms. Murphy submitted a VA Form 9, signed by her, that was 
received via fax at the RO on June 10, 2002.  The claimant's 
signature appeared nowhere on the form.  The submission from 
Ms. Murphy fails to meet the requirements for the submission 
of an appeal as she was then no longer authorized to 
represent the claimant.  In fact, Ms. Murphy submitted her 
withdrawal as representative, with notice to the claimant, 
approximately 21 months earlier.  Moreover, Ms. Murphy was 
advised by the RO in February 2001 that her withdrawal was 
received by the RO.  The RO also provided a copy of that 
acceptance to the claimant.

There is no other communication from the claimant in the 
record until the Report of Contact from March 24, 2003, in 
regard to a rescheduling of her hearing.  

The claimant did not submit any type of communication or 
contact the RO in any way to reflect her own intentions of 
appealing the December 1999 denial of her claim within 60 
days after the SOC was mailed.  Further, she has not 
submitted any other communication responsive to her pending 
claim except for a request for a Travel Board hearing that 
she submitted in June 2003.  The claimant has not alleged 
that she did not receive the SOC.  Indeed, the Board notes 
that the claimant has resided at the same address from 1999 
through 2004.  VA has mailed the various forms of 
correspondence to her at that address, to include notices, 
rating decisions, the SOC, the SSOC, and Board remands.  

In summary, the claimant's claim for entitlement to DIC 
benefits was denied in December 1999.  Notice of the decision 
was provided in December 1999.  The claimant was issued a SOC 
in June 2002.  The claimant failed to perfect a timely appeal 
of the December 1999 decision.  

The claimant has been provided several opportunities to 
present either argument or evidence on her behalf to show 
that a timely appeal was submitted.  The claimant has not 
provide any further argument or evidence to that effect.  
Given the facts set forth above, the Board lacks jurisdiction 
to consider this issue.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2004).  The appeal must therefore be 
dismissed.  38 U.S.C.A. § 7105 (West 2002).  

In so deciding this case the Board has considered the VCAA 
(codified at Chapter 51 of United States Code), for possible 
application.  However, this case requires an application of 
the law rather than a development of the facts.  See 
VAOPGCPREC 5-2004.  The claimant was afforded the opportunity 
to point to any evidence of record that would show the 
submission of a timely appeal but no evidence to that effect 
has been presented.  As such, the claim must be dismissed 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal for entitlement to DIC is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


